DETAILED ACTION
	Claims 1-7, 10, 12-15, 17-19, 21, 24, and 26-28 are pending and under consideration on the merits.

HI Garen, claims 26- 28 are independent claims that use the abbreviation of API without first defining what the acronym stands for... please object to these.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 12-15, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the method of claim 1, comprising contacting the liquid medicament, the composition comprising the liquid medicament and pharmaceutical carrier, the liquid-mass composition, and/or the pelletised liquid-mass composition with one or more additional excipients, but this limitation is unclear because no such step is present in base claim 1.  Claim 6 should be amended to recite the method of claim 1, “further comprising,” to make it clear that the step recited by claim 6 is an additional step that is not present in claim 1.  
Similarly, claims 19 and 24 are rejected because they fail to recite “further” before “comprises” in order to make it clear that these claims are adding an additional step that is not present in the base claim.  Clarification is required.  
Additionally, claim 6 is unclear because the last line recites the “liquid-mass composition,” but there is no clear antecedent basis for this limitation in base claim 1, which recites a “liqui-mass composition.”  Clarification is required.  
Claims 10 and 12-13 recite “the additional excipient,” but these claims depend from claim 6 which recites “one or more additional excipients,” and it is unclear whether the limitations of claims 10 and 12-13 need apply to just one of the additional excipients, or rather to all additional excipients that may be present.  Clarification is required.  
Claim 14 recites “a material with a large BET specific surface area,” which renders the metes and bounds of the claim unclear because it is unknown what size of a BET specific surface area is necessary to meet the requirement that it is “large.”  The claim does not define what a “large BET specific surface area” is, and while the specification teaches examples of ranges at paragraph 88 as published, the specification does not limit the definition of “large BET specific surface area” to these ranges, such that it is unclear if a BET specific surface area that is outside of these ranges may nevertheless qualify as “large.”  Clarification is required.  Since dependent claim 15 does not clarify the point of confusion, it is also rejected.  
Additionally, the use of the abbreviation “BET” in claim 14 is unclear, because the definition of “BET” is not given by the claim.  At least the first instance of an abbreviation in the claims should be accompanied by the fully spelled out term.  Clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 12, 17-19, 21, 24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Humberto et al. (BR102016015553A2; of record in IDS) as evidenced by the English translation thereof.
All page references to Humberto are with respect to the English translation unless otherwise indicated.  
As to claims 1, 3-4, 6-7, 12, 17-19, 21, 24, 26, and 28, Humberto discloses a process for producing a pharmaceutical composition comprising dissolving an API in a non-volatile solvent (“liquid vehicle” of claims 1 and 4) to form a liquid medicament that is contacted with a pharmaceutical carrier to produce a composition that is then contacted with a pharmaceutical coating material to form a liquid-mass composition, followed by pelletizing to form the pharmaceutical composition (paragraph 57), which will comprise the API, liquid vehicle, pharmaceutical carrier, and pharmaceutical coating material (claims 26 and 28), and which will be in the form of pellets (claim 26) which may be compressed into a tablet (claims 24 and 28)(paragraph 62).  . 
Regarding claim 3, Humberto teaches that the API is present in the amount of 0.1-50 wt%, wherein the claimed range of 2-50 wt% is such a large portion of the range of Humberto that it is viewed as disclosing the claimed range with sufficient specificity to be anticipating.  MPEP 2131.03.  
As to claim 12, Huberto teaches that the carrier may be hydroxypropylmethyl cellulose (paragraph 53), which the present specification identifies as a retarding agent at paragraph 73 as published.   
Regarding claims 6-7 and 13, Humberto discloses that the mixture of the liquid medicament and pharmaceutical carrier may be mixed with additional excipients such as a disintegrant or a lubricant (“anti-tack agent”)(paragraph 67).    
As to claim 17, the carrier is present in the amount of 10-90% (paragraph 49), wherein the claimed range of 5-60% wt% overlaps with the range of Humberto to such a large degree that it is viewed as disclosing the claimed range with sufficient specificity to be anticipating.  MPEP 2131.03.  
Regarding claim 18, Humberto discloses a specific embodiment comprising microcrystalline cellulose carrier and crospovidone as coating material in a ratio of 86:4 or 21.5:1, which is within the recited ratio (Table 1 on page 16 of original document).  
As to claims 19 and 21, Humberto teaches contacting the composition with a granulating liquid (paragraph 63) and further discloses the use of polyethylene glycol as the non-volatile solvent (paragraph 52), and which is also a “granulating liquid” of claim 21.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 12, 14-15, 17-19, 21, 24, 26, and 28 are rejected under 35 U.S.C. 103 as unpatentable over Humberto et al. (BR102016015553A2).
The teachings of Humberto are relied upon as discussed above.  In addition to teaching that the carrier may be cellulose as discussed supra, Humberto also further discloses that the carrier may be calcium phosphate (a material having a large BET specific surface area of claims 14-15)(see claim 1 of Humberto) and that more than one carrier can be used in combination (paragraph 56), but Humberto does not further expressly disclose a specific embodiment wherein the cellulose and calcium phosphate are used in combination as the carrier as recited by claims 14-15.  Nor does Humberto expressly teach the amount of liquid vehicle as recited by claim 5.
As to claims 14-15, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Humberto by selecting cellulose and calcium phosphate in combination to serve as the carrier, because Humberto expressly teaches that either of these ingredients may serve as the carrier, and further that more than one of the disclosed carrier materials may be used in combination.  
 Regarding claim 5, it further would have been prima facie obvious to select an amount of liquid vehicle that is within the claimed range, because said amount will affect its ability to perform its function of dissolving the API, thus rending it a result effective variable that is subject to optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2, 10, 13, and 27 are rejected under 35 U.S.C. 103 as unpatentable over Humberto et al. (BR102016015553A2) as applied to claims 1, 3-7, 12, 14-15, 17-19, 21, 24, 26, and 28 above, and further in view of Arnold et al. (US Pat. No. 7,569,612; issued 8.04.2009).
The teachings of Humberto are relied upon as discussed above, but Humberto does not further expressly disclose the liquid load factor being at least 1 (claims 2 and 27), that the composition comprises an effervescent agent (claim 10), or an anti-tack agent (claim 13).
Arnold discloses pharmaceutical compositions in a liquisolid dosage form comprising a powdered form of a liquid medicament comprising a water insoluble API, and which are formulated into tablets (column 45). Arnold further discloses that the carrier and excipients can retain a certain amount of the liquid while maintaining acceptable flowability and compressibility, and that liquisolid systems are characterized by a characteristic load factor which is the maximum liquid load on the carrier, and which is defined as the ratio of the amount of liquid medication over the quantity of the carrier, and which should be possessed in order to possess acceptable flow and compressiblility (column 46, 1st full paragraph).  Arnold further teaches that the dosage form can be an effervescent formulation due to the incorporation of an effervescent disintegration agent, which produces a sensation that is pleasant to the patient (column 31, 1st-through 3rd full paragraphs). Arnold also teaches incorporating a lubricant such as magnesium stearate prior to tableting (column 10, 2nd full paragraph), which the present specification identifies as an anti-tack agent at paragraph 75 as published.  
As to claims 2 and 27, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the liquisolid composition of Humberto by optimizing the ratio of the amount of liquid medicament to the quantity of carrier in order to arrive at a liquid load factor of at least 1, because Arnold teaches that for a given liquisolid compositions having given carrier:coating ratio, there is a characteristic load factor that should be possessed in order for the composition to possess acceptable flow and compressiblility, which would have motivated the skilled artisan to perform an optimization process on this parameter.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, it further would have been prima facie obvious to incorporate an effervescent agent as an excipient, since Arnold discloses that liquisolid pharmaceutical compositions may be formulated to effervesce due to incorporation of an effervescing agent, and that doing so is advantageous because it produces a pleasurable sensation for the patient.  
As to claim 13, it further would have been prima facie obvious to incorporate magnesium stearate prior to tableting, since Arnold teaches that doing so will impart advantageous lubricating properties to the composition during tableting.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645